Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BS-500

IN RE LESTER S. HYMAN, ESQUIRE,

      Respondent.

A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration Number: 19588                    DDN: 2020-D045


BEFORE: Glickman and Deahl, Associate Judges, and Steadman, Senior Judge.

                                 ORDER
                          (FILED— September 18, 2020)

       On consideration of the unopposed petition of the Board on Professional
Responsibility (“Board”) pursuant to D.C. Bar R. XI, §§ 13(c) and (e), to suspend
respondent indefinitely based on disability, and the Board’s motion to file under seal,
and it appearing that both respondent and Disciplinary Counsel agree hereto, it is
hereby

      ORDERED that the Board’s motion to file under seal is granted. It is

       FURTHER ORDERED that respondent is indefinitely suspended from the
practice of law in the District of Columbia, effective immediately, and any pending
matters are held in abeyance pursuant to D.C. Bar R. XI, § 13(g). It is

      FURTHER ORDERED that respondent’s attention is drawn to the
requirements of D.C. Bar R. XI, §§ 14(g) and 16, relating to suspended attorneys. It
is
                                        2
No. 20-BS-500


       FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, § 14(g) with the court and the Board and shall serve a copy of
the affidavit on Disciplinary Counsel.

                                 PER CURIAM